IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                October 24, 2008
                               No. 07-20854
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

JAMES D. ODEMS

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:00-CR-512-1


Before KING, GARWOOD and BARKSDALE, Circuit Judges.
PER CURIAM:*
      James D. Odems (Odems) appeals the 24-month sentence imposed
November 2007 following the revocation of his supervised release. Odems was
originally convicted for being a felon in possession of a firearm and was
sentenced to a term of imprisonment of 51 months, to be followed by a three-year
term of supervised release. The district court determined that Odems violated
the terms of his supervised release by committing a law violation, delivery of a



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-20854

controlled substance, and by being found in possession of a controlled substance,
cocaine.
      A sentence may be overturned if it is either procedurally or substantively
unreasonable. Gall v. United States, 128 S.Ct. 586, 597 (2007). Odems argues
that the sentence imposed is both procedurally and substantively unreasonable.
He bases this argument on his contention that the district court did not give
consideration to his age and medical infirmities and imposed a sentence greater
than necessary to meet the objectives of 18 U.S.C. § 3553(a).
      When sentencing a defendant after the revocation of supervised release,
the district court may impose any sentence that falls within the appropriate
statutory maximum term of imprisonment allowed for the revocation sentence.
18 U.S.C. § 3583(e)(3). In choosing a sentence, the district court is directed to
consider the factors enumerated in § 3553(a), including the nonbinding policy
statements found in Chapter Seven of the Sentencing Guidelines. United States
v. Mathena, 23 F.3d 87, 90-93 (5th Cir. 1994).
      Prior to United States v. Booker, 125 S.Ct. 738 (2005), this court would
uphold a sentence imposed after revocation of supervised release unless it
violated the law or was plainly unreasonable. United States v. McKinney, 520
F.3d 425, 428 (5th Cir. 2008). In Booker, however, the Supreme Court directed
appellate courts to review sentences for reasonableness. 125 S.Ct. at 765. In the
past, this court has declined to decide the appropriate standard of review after
Booker for a sentence imposed upon revocation of supervised release, and we find
it unnecessary to do so now. McKinney, 520 F.3d at 428. Instead, we review the
sentence under both the “plainly unreasonable” and the “unreasonable”
standards. See id.
      The record reflects that Odems’s sentence is neither unreasonable nor
plainly unreasonable. Odems’s underlying offense of being a felon in possession
of a firearm is a Class C felony because it carries a penalty of up to ten years of
imprisonment.     18 U.S.C. §§ 922(g), 924(a)(2), 3559(a)(3).      Therefore, the

                                        2
                                 No. 07-20854

maximum statutory sentence that could be imposed for the violation of his
supervised release is 24 months. Id. § 3583(e)(3). This is also the maximum
penalty that could be imposed under the guidelines policy statement. See
U.S.S.G. § 7B1.4(b)(1), p.s.1
      The district court expressly considered Odems’s medical records and his
counsel’s arguments concerning his medical condition. The court inquired about
the method of payment for his treatment and recommended to the Bureau of
Prisons that Odems be assigned to a facility where medical treatment is
available. The district court also stated that in imposing sentence it had
considered the specific sentencing objectives of § 3553(a), including punishment,
incapacitation, and deterrence. This was sufficient. See Rita v. United States,
127 S.Ct. 2456, 2469 (2007) (“The judge was fully aware of defendant’s various
physical ailments . . .” and “the record makes clear that the sentencing judge
considered the evidence and arguments . . .”).
      The record reflects that the district court gave proper consideration to the
arguments of the parties, the guidelines policy statements, and the § 3553(a)
factors. The district court provided adequate reasons for the sentence imposed,
and the sentence did not exceed the statutory maximum sentence. Odems has
not shown that the sentence imposed following the revocation of his supervised
release is procedurally or substantively unreasonable or is plainly unreasonable.
See McKinney, 520 F.3d at 428.
      The district court’s judgment is
                                  AFFIRMED.



      1
       The Chapter 7 policy statement indicated a range of 30 to 37 months, §
7B1.4(a); but, as the trial court recognized, under § 7B1.4(b)(1), where the
statutorily authorized maximum term imposable – here 24 months (18 U.S.C.
§ 3583(e)(3)) – is less than the minimum of the otherwise applicable range – here
30 months – “the statutorily authorized maximum term shall be substituted for
the range.”

                                         3